Willis, J. A rehearing- was granted to permit appellee to secure an amendment to the bill of exceptions, which, it was alleged, would show that no error was committed by the court in sustaining the objection to the deposition of Losta Clover. Such an amendment was made in the court below and appellant took a bill of exceptions preserving the evidence upon which the amendment was based. That record was filed here by leave of court and a motion was made by appellant to strike from the record the amendment to the bill of exceptions. That motion was taken with the case. The bill of exceptions taken upon that motion shows that the order giving leave to amend was based upon affidavits of the recollections of witnesses as to what occurred when the deposition was offered in evidence at the trial. This was after the trial term. A record may be amended after the term at which it is made has elapsed by an order of the court entered nunc pro tunc, when by reason of a clerical misprision it does not speak the truth. The amendment must however, be based upon some official or g«asi-official note or memorandum or memorial paper remaining in the files of the cause, or upon the records of the court, and a fact proposed to be incorporated into a record to supply an omission cannot rest in the recollection of the judge or other person, or be based upon ex parte affidavits or testimony after the event has transpired. Dougherty v. The People, 118 Ill. 160 ; Tynan v. Weinhard, 153 id. 598; Village of No. Chillicothe v. Burr, 178 id. 218; Chicago, Burlington & Quincy Railroad Co. v. Wingler, 165 id. 634; Dreyer v. People, 188 id. 40; Hubbard v. The People, 197 id. 15; Wesley Hospital v. Strong, 233 id. 153. In Tynan v. Weinhard, supra, it was said: “It must be shown by the production of some note or memorandum from the records or quasi records of the court, or by the judge’s minutes, or some entry in some book required to be kept by law, or in the papers or files in the case. It cannot be determined from the memory of witnesses, or by the recollection of the judge himself.” “Tiré memorial paper or minute by which a record may be amended must be made and preserved as a part of the record, pursuant to law. A private memorandum of a witness is not sufficient.” Dougherty v. People, supra. As this amendment made at a later term, was not based on any official or quasi-official record or memorandum or memorial paper, remaining in the files of the case, or upon records of the court, but solely upon the ex parte affidavits based upon the recollection of the witnesses, the motion to strike the amendment from the files must be and is granted. The case then stands as before the rehearing. With this addition, the former opinion is adopted and ordered refiled.